
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mrs. Maloney (for
			 herself, Ms. Speier,
			 Mr. Boucher,
			 Ms. Schakowsky,
			 Mr. George Miller of California,
			 Mrs. Capps,
			 Ms. Baldwin,
			 Ms. Matsui,
			 Mr. Meek of Florida,
			 Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Mr. Loebsack,
			 Mr. Yarmuth,
			 Mr. Tierney,
			 Mr. Inslee,
			 Mr. Ackerman,
			 Mr. Farr, Mr. Larsen of Washington,
			 Mr. Sarbanes,
			 Ms. DeLauro,
			 Ms. Zoe Lofgren of California,
			 Mr. Peterson,
			 Mr. Olver,
			 Ms. Watson,
			 Mr. Sherman,
			 Mr. Kennedy,
			 Mr. Ellison,
			 Ms. Hirono,
			 Ms. Woolsey,
			 Ms. Tsongas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Richardson,
			 Mr. Fattah,
			 Mr. Crowley,
			 Mr. Johnson of Georgia,
			 Mr. Braley of Iowa,
			 Ms. Herseth Sandlin,
			 Mr. Israel,
			 Mr. Sires,
			 Mr. Edwards of Texas,
			 Mr. Clay, Mr. Moore of Kansas, Mr. Waxman, Mr.
			 Carson of Indiana, Mr.
			 Engel, Mr. Dingell,
			 Mrs. Biggert,
			 Ms. DeGette,
			 Mr. LoBiondo,
			 Mr. Higgins,
			 Mr. Wexler,
			 Mr. Stark,
			 Mr. Cohen,
			 Mr. Grayson,
			 Mr. Filner,
			 Mr. Cuellar,
			 Ms. Kilroy, and
			 Ms. Loretta Sanchez of California)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to equal rights for men and
		  women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
